Per Curiam.
Action for goods alleged to have been sold to the defendants as partners. The sole issue here material was whether the defendant Iioerr was a partner of the defendant McKinley, to whom the goods were sold. At the close of the evidence the defendant Hoerr requested an instructed verdict in his favor. It was denied, and a verdict returned for the plaintiff. Hoerr appealed from an order denying his blended motion for judgment or a new trial.
The material evidence was substantially the same as in the case of T. R. Foley Co. v. McKinley, supra, page 271, 131 N. W. 316. Following that case, we hold that the order appealed from must be reversed, and the case remanded, with direction to the district court to cause judgment to be entered for the defendant Hoerr, as prayed.
So ordered.